DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11089415. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious broader version of the patented claims as mapped in the table below.
Application 17/396974
US Pat No. 11089415
Claim 1
See Claim: 1 + 2
Claim 3
See Claim: 3
Claim 4
See Claim: 4
Claim 5
See Claim: 5
Claim 6
See Claim: 6
Claim 7
See Claim: 1
Claim 8
See Claim: 1
Claim 9
See Claim: 8
Claim 10
See Claim: 9
Claim 11
See Claim: 10
Claim 12
See Claim: 11
Claim 13
See Claim: 12
Claim 14
See Claim: 14
Claim 15
See Claim: 13
Claim 16
See Claim: 15
Claim 17
See Claim: 16
Claim 18
See Claim: 17
Claim 19
See Claim: 18
Claim 20
See Claim: 19 + 2
Claim 21
See Claim 1 +2 + 8



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	monitoring unit in claims 1 and 21;
event detector in claim 1 and 21;
first-stage detector in claim 14; and
second-stage detector in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 10 and 12-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20170105063 A1) in view of Qutub et al (US 20160150335 A1).

With respect to claim 1, Huang discloses on-ear transition detection circuitry, comprising: 
a monitoring unit (fig.2 #22) operable to monitor a speaker current flowing through a speaker (fig.2 #10R,L), and to generate a monitor signal indicative of the speaker current (Par.[0018-0019] sensor #22 comprises current sensing circuits #220R,L for monitoring a current flowing though speakers of the earphones #10); and 
an event detector (fig.2 #24) operable to detect a qualifying disturbance in a sensor signal indicative of a qualifying pressure change incident on the speaker caused by the speaker transitioning from an on-ear state to an off-ear state or vice versa (Par.[0020] frequency response detector #240 derives a sensor signal #240R/240L from the monitor signals #5220R,S220L,S221R,S221L; wherein a decision unit #241 detects disturbances in the sensor signal #240R/240L via a comparison to a reference response, wherein the sensor signal is indicative of an impedance response related to an on or off-ear state of the earphones #10R or #10L), 
wherein the sensor signal is, or is derived from, the monitor signal wherein for each qualifying pressure change, the corresponding qualifying disturbance is a step response (Par.[0021] a difference or step between the impedance frequency responses #30 and #31 shown in figure 3 is monitored as a qualifying disturbance for determining a on or off-ear state) or ringing in the sensor signal. 
The Examiner would like to note that the terms “step response” and “ringing” in the sensor signal have not been defined by the claim language as to exclude the interpretation of the impedance frequency responses shown in figure 3 of Huang. The terms do not limit a “step response” or “ringing” to a specific monitored metric of the sensor signal, therefor the monitored impedance frequency response of Huang has been interpreted accordingly. 
	Huang discloses wherein the monitor signal is converted to the frequency domain via frequency response detector #241 to obtain an impedance frequency response for comparison with a reference impedance response to determine a listening state of the earphone via the decision unit #242, See Par.[0024-0025].  Therefor Huang does not disclose wherein the event detector is configured to detect a qualifying disturbance “in the time domain”.
	Qutub discloses on-ear transition detection circuitry comprising a monitoring unit and event detector (fig.1 #116) configured to monitory a speaker current (fig.1 “Current Measurement”) flowing through a speaker (fig.1 #111), wherein a qualifying disturbance in a sensor signal is detected by calculating an impedance at a plurality of frequencies, such as an impedance frequency response, and comparing to reference values in the time domain to determine a listening state of the earphone (See: Abstract; Par.[0022-0026]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to perform the impedance frequency response comparison of Huang in the time domain, as performed by Qutub.  The motivation for doing so would have been to decrease required computational power by eliminating the need for domain conversion processing.

With respect to claim 3, Huang discloses the on-ear transition detection circuitry as claimed in claim 21, wherein each said qualifying disturbance satisfies a given or stored or predetermined qualifying definition or specification (Par.[0020] the monitored
impedance frequency response is compared to a feature of a reference impedance frequency response, which is a given or stored predetermined definition of an impedance frequency response).

With respect to claim 4, Huang discloses the on-ear transition detection circuitry as claimed in claim 1, wherein the event detector is operable, in order to detect each qualifying disturbance indicative of a corresponding qualifying pressure change, to: compare the sensor signal to a corresponding qualifying specification which defines that qualifying disturbance; and determine that a candidate disturbance in the sensor signal is that qualifying disturbance if that candidate disturbance satisfies that qualifying specification (Par.[0020] the monitored impedance frequency response is compared to a feature of a reference impedance frequency response, which is a given or stored predetermined definition of an impedance frequency response that describes a worn or not worn state of the earphone).

With respect to claim 5, Huang discloses the on-ear transition detection circuitry as claimed in claim 4, wherein each qualifying specification comprises at least one of: a definition of a qualifying criterion or of qualifying criteria; a configuration for a neural network or classifier implemented by the event detector; and a threshold value, such as a magnitude value, a rate of change value, an average value, a running average value, a peak magnitude, a rise or fall time, a time constant, a settling time, and/or a frequency response value (Par.[0021] a measured impedance frequency response is compared to a reference impedance frequency response criterion to determine a qualifying criteria,
such as a worn or not worn state of the earphone).

With respect to claim 6, Huang discloses the on-ear transition detection circuitry as claimed in claim 1, wherein the event detector comprises: a controller (fig.2 #24; Par.[0020]) configured as neural network or classifier and operable, based on the sensor signal, to detect a qualifying disturbance in the sensor signal; and/or a peak detector configured to detect a qualifying peak in the sensor signal; and/or a spike detector configured to detect a qualifying spike in the sensor signal (Par.[0021] controller #24 acts as a classifier that detects peaks, such as peaks P300,P301 shown in fig.3, in the measured impedance frequency response).

With respect to claim 7, Huang discloses the on-ear transition detection circuitry as claimed in claim 1, wherein the event detector is operable, based on the sensor signal, to detect a plurality of different qualifying disturbances which correspond respectively to a plurality of different qualifying pressure changes (Par.[0024] the decision unit #241 may determine whether the earphone is in a listening position based
on a comparison to the reference impedance frequency response, wherein an on-ear
listening position and an off-ear listening position result in different qualifying disturbances corresponding to different pressure changes related to the listening position).

With respect to claim 10, Huang discloses the on-ear transition detection circuitry as claimed in claim 1, wherein the event detector is operable to detect when the candidate pressure change is or comprises a qualifying pressure change based on the sensor signal (Par.[0020]).

With respect to claim 12, Huang discloses the on-ear transition detection circuitry as claimed in claim 1, comprising the speaker (fig.2 #10R,L).

With respect to claim 13, Huang discloses the on-ear transition detection circuitry as claimed in claim 1, wherein the event detector is operable, in response to the detection of a qualifying disturbance, to generate an event detection signal indicative of the corresponding qualifying pressure change (Par.[0025] decision unit #241 generates disable signal S241 based on a qualifying disturbance).

With respect to claim 14, Huang discloses the on-ear transition detection circuitry as claimed in claim 1, wherein the event detector comprises: 
a first-stage detector operable to perform said detection of a qualifying disturbance in the sensor signal (fig.2 #240; Par.[0024]); and 
a second-stage detector operable, in response to the detection of a qualifying disturbance by the first-stage detector, to perform a second-stage detection to determine if the detected qualifying disturbance is indicative of a given event, wherein the second-stage detector is operable to generate an event detection signal indicative of the given event dependent on a result of the second-stage detection (fig.2 #241; Par.[0025]).

With respect to claim 15, Huang discloses the on-ear transition detection circuitry as claimed in claim 13, comprising an event controller (fig.2 #24) operable to analyse the event detection signal and to output a control signal dependent on the analysis (Par.[0025] decision unit #241 generates control disable signal S241 based on a qualifying disturbance).

With respect to claim 16, Huang discloses the on-ear transition detection circuitry as claimed in claim 1, comprising an analogue-to-digital converter (fig.2 #232R,L #233R,L) configured to output the monitor signal and/or the sensor signal as a digital signal based on the speaker current (Par.[0018]).

With respect to claim 17, Huang discloses an audio processing system, comprising: the on-ear transition detection circuitry as claimed in claim 1; and a processor configured to control operation of the audio processing system based on the detection (Par.[0030-0031] a processor or “computer” executes a computer program to
perform the operations of the audio processing system).

With respect to claim 18, Huang discloses the audio processing system as claimed in claim 17, wherein the processor is configured to: transition from a lower-power state to a higher-power state in response to the detection; and/or transition from a higher-power state to a lower-power state in response to the detection (Par.[0025]).

With respect to claim 19, Huang discloses a host device, comprising the on-ear transition detection circuitry as claimed in claim 1, optionally being a headphone such as an in-ear headphone and comprising the speaker (fig.1; Par.[0017]).

With respect to claim 20, Huang discloses a method of detecting a transition of a speaker from an on-ear state to an off-ear state or vice versa, the method comprising:
generating a monitor signal indicative of a speaker current flowing through the speaker (Par.[0018-0019] sensor #22 comprises current sensing circuits #220R,L for monitoring a current flowing though speakers of the earphones #10); and 
detecting a disturbance in a sensor signal indicative of the transitioning, wherein the sensor signal is, or is derived from, the monitor signal (Par.[0020] frequency response detector #240 derives a sensor signal #240R/240L from the monitor signals #5220R,S220L,S221R,S221L; wherein a decision unit #241 detects disturbances in the sensor signal #240R/240L via a comparison to a reference response, wherein the sensor signal is indicative of an impedance response related to an on or off-ear state of the earphones #10R or #10L); 
wherein the disturbance is a step response or ringing in the sensor signal (Par.[0021] a difference or step between the impedance frequency responses #30 and #31 shown in figure 3 is monitored as a qualifying disturbance for determining a on or off-ear state) or ringing in the sensor signal. 
The Examiner would like to note that the terms “step response” and “ringing” in the sensor signal have not been defined by the claim language as to exclude the interpretation of the impedance frequency responses shown in figure 3 of Huang. The terms do not limit a “step response” or “ringing” to a specific monitored metric of the sensor signal, therefor the monitored impedance frequency response of Huang has been interpreted accordingly. 
Huang discloses wherein the monitor signal is converted to the frequency domain via frequency response detector #241 to obtain an impedance frequency response for comparison with a reference impedance response to determine a listening state of the earphone via the decision unit #242, See Par.[0024-0025].  Therefor Huang does not disclose wherein the event detector is configured to detect a qualifying disturbance “in the time domain”.
	Qutub discloses on-ear transition detection circuitry comprising a monitoring unit and event detector (fig.1 #116) configured to monitory a speaker current (fig.1 “Current Measurement”) flowing through a speaker (fig.1 #111), wherein a qualifying disturbance in a sensor signal is detected by calculating an impedance at a plurality of frequencies, such as an impedance frequency response, and comparing to reference values in the time domain to determine a listening state of the earphone (See: Abstract; Par.[0022-0026]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to perform the impedance frequency response comparison of Huang in the time domain, as performed by Qutub.  The motivation for doing so would have been to decrease required computational power by eliminating the need for domain conversion processing.

Allowable Subject Matter
Claim 21 would be allowable if a Terminal Disclaimer is filed in light of the Double Patenting Rejection above.
Claims 8-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed November 14, 2022 regarding the interpretations under 35 USC 112(f) have been fully considered but they are not persuasive. The Examiner maintains that the claim language invokes 35 USC 112(f) means plus function language.  The claim limitations at question use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654